UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6488



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JUKEN WASHINGTON GORDON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-97-63-2, CA-99-950-2)


Submitted:   August 31, 2001                 Decided:   October 17, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juken Washington Gordon, Appellant Pro Se. Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juken Washington Gordon seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.     We conclude that Gordon has not established

that he involuntarily waived his right to testify at trial, nor did

he establish he was prejudiced by his counsel’s failure to chal-

lenge one of the jurors.      Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.    United States v. Gordon, Nos. CR-97-63-2;

CA-99-950-2 (S.D.W. Va. Mar. 16, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                   2